                                           Case 4:20-cv-04196-JSW Document 7 Filed 01/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MERYL POMPONIO,                                   Case No. 20-cv-04196-JSW
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9                                                       Re: Dkt. Nos. 1, 6
                                  10     DELICIOUS PASTA, INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed the complaint in this action on June 25, 2020, and the summons was issued

                                  14   on June 29, 2020. There is no indication that Plaintiff has served Defendants. Plaintiff is

                                  15   HEREBY ORDERED TO SHOW CAUSE why this case should not be dismissed without

                                  16   prejudice for failure to prosecute. Plaintiff’s response to this Order to Show Cause is due by no

                                  17   later than February 10, 2021.

                                  18          IT IS SO ORDERED.

                                  19   Dated: January 27, 2021

                                  20                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
